UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CAR CHARGING GROUP, INC. (Exact name of registrant as specified in charter) Nevada 33-1155965 03-0608147 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S Employee Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, FL33139 (Address of principal executive offices) (305) 521-0200 (Registrant’s telephone number, including area code) (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of May 16, 2011: 23,609,067shares of common stock, $0.001 par value were issued and outstanding. CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURES PART I- FINANCIAL INFORMATION Item 1. Financial Statements CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) March 31, 2011 Index to Financial Statements FINANCIAL STATEMENTS Page # Condensed Consolidated Balance Sheets as ofMarch 31, 2011(Unaudited)andDecember 31, 2010 F-1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011and 2010and for the Period from September 3, 2009 (Inception) through March 31, 2011 (Unaudited) F-2 Condensed Statement of Stockholders’Equity (Deficit) for the Period September 3, 2009 (Inception) through March 31, 2011 (Unaudited) F-3 Condensed Consolidated Statements of Cash flows for the Three Months Ended March 31, 2011and 2010 and for the Period from September 3, 2009 (Inception)through March 31, 2011 (Unaudited) F-4 Condensed Notes to the Consolidated Financial Statements (Unaudited) F-5 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets March 31 2011 December 31 2010 ASSETS (UNAUDITED) Current Assets: Cash $ $ Prepaid expenses and other current assets Total current assets OTHER ASSETS: Deposits EV Charging Stations (net of accumulated depreciation of$27,390 and $11,242, respectively) Office and computer equipment (net of accumulated depreciation of $7,045 and $5,373, respectively) Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Note payable to stockholder Accrued interest Current maturities of Convertible notes payable, net of discount of $ 5,976 and $15,614, respectively Total current liabilities Derivative liabilities Total liabilities Stockholders' Equity(Deficit): Series A Convertible Preferred stock: $0.001 par value; 20,000,000 shares authorized and designated as Series A; 10,000,000 shares issued and outstanding Common stock: $0.001 par value;500,000,000 shares authorized; 23,609,067 and 1,796,817 shares issued and outstanding, respectively Additional paid-in capital Equity (Deficit) Accumulated in Development Stage ) ) Total Stockholders’ Equity(Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to the condensedconsolidated financial statements. F-1 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Statements of Operations (UNAUDITED) For the Three Months Ended March 31, For the Three Months Ended March31, For the Period from September 3, 2009 (Inception) to March 31, Revenues $ - $ - $ - Operating expenses: Compensation Other operating expenses 0 General and administrative Total operating expenses Income (loss) from operations ) ) Other income (expense): Interest expense, net ) ) Gainon change in fair value of derivative liability Total other income (expense) Income (loss) before income taxes ) Income tax provision - - - Net Income (loss) $ $ $ ) Net income per common share – basic and diluted $ $ Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the condensedconsolidated financial statements. F-2 CAR CHARGING GROUP, INC . (A Development Stage Company) Condensed Consolidated Statement of Stockholders’ Equity(Deficit) For the Period from September 3, 2009 (inception) to March 31, 2011 Common Stock Preferred Shares Preferred Amount Shares Amount Additional Paid-in Capital Deficit Accumulated in the Development Stage Total Stockholders' Equity (Deficit) Balance at September 3, 2009 (Inception) - $ - $ $ ) $ - $ - Reverse acquisition adjustment ) ) Sale of common (net of derivative liability of warrants of $586,535) 298,465 Reverse Split 1:50 ) Net loss ) ) Balance at December 31, 2009 10,000,000 ) ) Common stock issued for debt to founders Common stock issued for services Common stock issued forconversion of convertible notes (net of derivative liability for conversion feature of $ 552,872) 561, 872 Sale of common stock with warrants attached (net of derivative liability on 3,834 warrants of $ 75,839) ) ) Common stock issued for cash Warrants issued for services Reverse split 1:50 ) Netloss ) ) Balance at December 31, 2010 $ ) $ ) Common stock issued forconversion of convertible notes and accrued interest Common stock issued for services 4 Warrants issued for services Netincome Balance at March 31, 2011 (unaudited) $ ) $ See accompanying notes to the condensed consolidated financial statements. F-3 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For theThree Months Ended March 31, 2011 For the Three Months Ended March 31, 2010 For the Period from September 3, 2009 (Inception) to March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income ( loss) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of discount on convertible notes payable - Change in fair value of derivatives liability ) ) ) Common stock and warrants issued for services Changes in operating assets and liabilities: Inventory - ) ) Prepaid expenses and other current assets ) ) Deposits ) ) Accounts payable and accrued expenses ) ) Accrued interest - Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of office and computer equipment - ) ) Purchase of Electric Charging Stations ) - ) Net Cash Used in Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes payable - - Proceeds fromnotes payable to stockholder Sale of common stock, net of issuing costs - - Net Cash Provided By Financing - NET CHANGE IN CASH ) ) 39,498 CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $
